Judgement, Supreme Court, New York County (Michael J. Obús, J.), rendered June 26, 2006, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 8V2 years, 5 years, and 1 year, respectively, unanimously affirmed.
The verdict convicting defendant of second-degree weapon possession, was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The evidence, viewed in light of the statutory presumption (Penal Law § 265.15 [4]), supported the conclusion that defendant intended to use his loaded weapon unlawfully.
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Friedman, Nardelli and Catterson, JJ.